Case 1:05-md-01720-MKB-JO Document 7795 Filed 11/26/19 Page 1 of 1 PageID #: 113530

                                                     Boca Raton            Melville                  San Diego
                                                     Chicago               Nashville                 San Francisco
                                                     Manhattan             Philadelphia              Washington, D.C.




                                                     November 26, 2019

                                                                                                                           VIA ECF


   The Honorable Margo K. Brodie
   United States District Court
     for the Eastern District of New York
   225 Cadman Plaza East
   Courtroom 6F
   Brooklyn, NY 11201

           Re:        In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
                      No. 1:05-MD-1720 (MKB)(JO)

   Dear Judge Brodie:

           Rule 23(b)(3) Class Counsel responds here to Your Honor’s Order of November 25, 2019.

           Class Counsel has discussed with Epiq, the Class Administrator, and with defendants the
   Court’s query regarding whether the Court should “consider both timely and untimely, as well as
   incomplete, exclusion requests in determining whether to finally approve the Rule 23(b)(3) class
   settlement, i.e., whether for the purposes of settlement the parties consider all 675 exclusion
   requests as resulting in exclusion.” It is the position of Epiq, Class Counsel and the defendants that
   all 675 exclusion requests should be considered as resulting in an exclusion.

                                                   Respectfully submitted,

     /s/ K. Craig Wildfang                     /s/ H. Laddie Montague, Jr.                   /s/ Patrick J. Coughlin
     K. Craig Wildfang                         H. Laddie Montague, Jr.                       Patrick J. Coughlin
     Thomas J. Undlin                          Merrill G. Davidoff                           Alexandra S. Bernay
     Robins Kaplan LLP                         Berger Montague PC                            Robbins Geller Rudman
                                                                                                & Dowd LLP

   cc:     Counsel of Record via ECF




     65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
